F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 14 1998
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,
          Plaintiff - Appellee,                         No. 98-3066
 v.                                             (D.C. No. 97-CR-20055-01)
 MILDREY M. BRIDGES,                                     (D. Kan.)
          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously to grant the parties’ request for a decision on the briefs

without oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case

is therefore ordered submitted without oral argument.

      In September 1997, Defendant was indicted on four counts, each of which

involved providing contraband to inmates in prison in violation of 18 U.S.C. §

1791(a)(1). At the time of these offenses, Defendant was a corrections officer at



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the United States Penitentiary in Leavenworth, Kansas. Defendant subsequently

entered a plea of guilty to Count I of the indictment, which charged Defendant

with providing marijuana to an inmate in prison in violation of 18 U.S.C. §

1791(a)(1). The record indicates that Defendant entered his guilty plea pursuant

to a plea agreement. In exchange for his guilty plea, the government agreed to

dismiss the remaining counts pending against Defendant, to recommend a

sentence at the low end of the applicable guideline range, and to recommend a

reduction in his sentence for accepting responsibility for the offense.

      In this direct appeal, Defendant argues that the district court erred in

calculating his sentence. He claims that, in addition to being sentenced for

possessing marijuana and heroin, he was erroneously sentenced for possessing

cocaine base, instead of cocaine powder. “Because [Defendant] failed to object

to the calculation of the offense level at his sentencing hearing, we review only

for plain error.” 1 United States v. Herndon, 982 F.2d 1411, 1419 (10th Cir. 1992)

(citing Fed. R. Crim. P. 52(b)). Sentencing a defendant on “the wrong guideline

range constitutes a fundamental error affecting substantial rights within the

meaning of Rule 52(b).” Id.

      The transcript of the sentencing hearing demonstrates that Defendant was


      1
       Our review of the mere two pages of the transcript of the sentencing
hearing provided to the court by Defendant indicates that Defendant assented to
the court’s determinations regarding his sentence. See Appellant’s App. at 12.

                                         -2-
sentenced for possession of cocaine powder, not cocaine base. See Appellant’s

App. at 12. Although the district court mentioned the possibility of sentencing

Defendant for cocaine base due to his admission at the sentencing hearing that he

possessed cocaine base, it elected to follow the presentence report prepared by the

United States Probation Office. In the report, Defendant’s base offense level was

calculated with reference to cocaine powder, not cocaine base.

      In accordance with the presentence report, the district court sentenced

Defendant for possession of the following: 24 ounces of marijuana, 1 pound of

marijuana, 4 grams of heroin, and 4 grams of powder cocaine. Under the

conversion tables in section 2D1.1 of the United States Sentencing Guidelines,

these amounts convert into equivalent amounts of marijuana as follows:

      24 ounces marijuana             =         680.4 grams marijuana
      1 pound marijuana               =         453.6 grams marijuana
      4 grams heroin                  =         4,000 grams marijuana
      4 grams cocaine (powder)        =         800 grams marijuana

The total amount of marijuana is 5,934 grams, which is the equivalent of 5.934

kilograms. According to the Drug Quantity Table in section 2D1.1 of the

Sentencing Guidelines, Defendant’s base offense level should be 14. See

U.S.S.G. § 2D.1.1(c)(13). We note that if Defendant had been sentenced for even

one gram of cocaine base, as he contends, his base offense level would have been

18. One (1) gram of cocaine base is equivalent to 20 kilograms of marijuana,

which would increase his total quantity of drugs to roughly 25 kilograms, or

                                          -3-
25,000 grams. See U.S.S.G. § 2D1.1(c)(11).

      Three adjustments were then made to Defendant’s base offense level. First,

Defendant received a two-level increase for distributing a controlled substance in

prison pursuant to section 2D1.1(b)(3). This increase brought the sentencing

level to 16. Second, Defendant received a two-level increase for abusing a

position of public trust pursuant to section 3B1.3, which increased the offense

level to 18. Finally, Defendant received a reduction of three levels for accepting

responsibility for his offense, in accordance with section 3E1.1(b). Thus, the

appropriate sentencing level for Defendant was 15, as both the presentencing

report and the district court determined. Because Defendant’s criminal history

category was I, the applicable sentencing range was 18 to 24 months. See

U.S.S.G. Sentencing Table, Ch. 5, Pt. A. The district court, following the

Government’s recommendation of a sentence at the low end of the sentencing

range, sentenced Defendant to 18 months.

      We conclude that the district court neither calculated Defendant’s sentence

based on his possession of cocaine base nor erred in calculating Defendant’s




                                         -4-
offense level and sentence. Accordingly, we AFFIRM the sentence imposed by

the district court.

       AFFIRMED.



                                   Entered for the Court



                                   Monroe G. McKay
                                   Circuit Judge




                                     -5-